DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (JP2011245512, cited in IDS, with reference to translation).
Claim 1: Hashimoto discloses a joined member (Fig. 4) comprising an annular member (1) and a fitting member (10) of metallic material (steel - paragraph 20) to be fitted into an inside space of annular member (1) of metallic material (paragraph 22), the annular member having a predetermined thickness; wherein the fitting member is provided with a fitting protrusion (e.g. 12) on an outside face (11, P1), wherein the fitting protrusion extends outward of the outside face (evident in Fig. 1) and the fitting protrusion is for being applied into a surface not-joined portion (P2) when the fitting member is fitted into the space at a predetermined depth, and wherein the surface not-joined portion is a gap between the fitting member and the annular member and is produced in the vicinity of a surface of the annular member on a side in which the fitting member is inserted by fitting the fitting member into the space, when assuming that there is no fitting protrusion (the claimed “surface not-joined portion” is purely hypothetical, 
Claim 2: Hashimoto discloses a joined member (Fig. 4) comprising a fitting member (10) and an annular member (1) of metallic material (paragraph 22), the annular member having a predetermined thickness (evident in Fig. 1), wherein a space (2) in which the fitting member (10) of metallic material (paragraph 20) is to be fitted is formed inside the annular member; wherein the annular member is provided with an annular protrusion (e.g. 4 - paragraph 23) on an inside face (e.g. 5), the inside face being a border of the annular member on the space, wherein the annular protrusion extends toward the space from the inside face (evident in Fig. 1) and the annular protrusion is for being applied into an end not-joined portion (P1) when the fitting member is fitted into the space at a predetermined depth, and wherein the end not-joined portion is a gap between the fitting member and the annular member and is produced in the vicinity of an end portion of an outside face (12) of the fitting member existing in the space by fitting the fitting member into the space, when assuming that there is no annular protrusion (the claimed “end not-joined portion” is purely hypothetical, but the examiner submits that without the protrusion 4 there would be a gap between the annular member and the fitting member in the region P1 otherwise filled by protrusion 4), wherein a part (e.g. section P2) of the inside face in which the fitting member is to be fitted is formed in a size and shape such that the outside face (12) and the inside face are joined in solid phase throughout (i.e. diffusion bonded - paragraph 36) when the fitting member is fitted into the space at the predetermined depth.
Claim 3: The annular member has an end portion receiver (the generally wider open area at the top end of opening 2 in Fig. 1) for receiving the end portion when the fitting member is fitted into the space at a predetermined depth (see Fig. 4), and wherein the end portion receiver is formed to produce a pocket between the end portion receiver and the end portion (e.g. a space or “pocket” exists radially 
Claim 4: Hashimoto discloses a joined member (Fig. 4) comprising: the fitting member (10) of claim 1 (as discussed above), wherein an axis of the fitting member is extended in a thickness direction (vertically) when the fitting member is fitted into the space of the annular member, the thickness direction being a direction of the thickness of the annular member (vertically); and the annular member (1) of claim 2 (as discussed above), wherein a contour (X1, X2) of the space is formed slightly smaller than a contour (Y1, Y2) of the outside face of the fitting member in a section in an orthogonal direction, the orthogonal direction being a direction perpendicular to the thickness direction (paragraph 24); wherein a contact portion (P1, P2) between the fitting member and the annular member is joined in solid phase over the entire thickness direction (noting that the “thickness direction” is a direction, not a distance, but even the thickness is arbitrary as claimed) when the fitting member is fitted into the space at the predetermined depth (i.e. diffusion bonded - paragraph 36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Sasaki (JP2006263809, cited in IDS, with reference to translation).
Regarding claim 3, Hashimoto does not necessarily disclose an “end portion receiver” as shown, for example, in Fig. 4a of the instant application. However, Sasaki teaches a similar diffusion bonding technique wherein an annular part (70) is provided with an end portion receiver (see e.g. Fig. 8b) for receiving an end portion when a fitting member (80) is fitted into the space at a predetermined depth, wherein the end portion receiver is formed to produce a pocket (e.g. 96) between the end portion receiver and the end portion when the fitting member is fitted into the space at the predetermined depth. It would .
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Kadoya et al. (U.S. PGPub 2017/0266763).
Hashimoto discloses a joined member substantially as claimed except wherein an angle between the outside face assuming that there is no fitting protrusion and an outside face of the fitting protrusion is in a range of 14 degrees to 20 degrees (understood as angle alpha in the instant application), or wherein an angle between the inside face assuming that there is no annular protrusion and an outside face of the annular protrusion is in a range of 14 degrees to 20 degrees (understood as angle beta in the instant application). Hashimoto does not mention any particular angle at these portions. However, Kadoya et al. teaches a ring mash method between a fitting and annular member wherein an angle (e.g. theta in Fig. 2) is provided in the contact areas between the parts. The angle is approximately 15 to 60 degrees, and Hashimoto suggests the angle affects the bonding strength between parts. Thus, the prior art recognizes that an angle at the contact regions is beneficial and is a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have provided an angle between some outer face of the protrusion and the outer face of the fitting member, or between some outside face of the annular protrusion and the inside face, for the purpose of improving the bond, and the specific angle as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive. Applicant’s arguments essentially rely on amendments to the claims to overcome the prior art. However, the claims are addressed in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Matthew P Travers/Primary Examiner, Art Unit 3726